Title: 16 [i.e. 17] Monday.
From: Adams, John
To: 


       The Elephant and the Lion, when their Strength is directed and applyd by Man, can exert a prodigious Force. But their Strength, great and surprizing as it is, can produce no great Effects, when applyed by no higher Ingenuity than their own. But Man, allthough the Powers of his Body are but small and contemptible, by the Exercise of his Reason can invent Engines and Instruments, to take advantage of the Powers in Nature, and accomplish the most astonishing Designs. He can rear the Valley into a lofty mountain, and reduce the mountain to a humble Vale. He can rend the Rocks and level the proudest Trees. At his Pleasure the Forest is cleard and Palaces rise. When He pleases, the soaring Eagle is precipitated to Earth, and the light footed Roe is stop’d in his Career. He can cultivate and assist Nature in her own Productions. By pruning the Tree, and manuring the Land, he makes the former produce larger and fairer Fruit, and the latter bring forth better and greater Plenty of Grain. He can form a Communication between remotest Regions, for the benefit of Trade and Commerce, over the yielding and fluctuating Element of water. The Telescope has settled the Regions of Heaven, and the Microscope has brought up to View innumerable millions of Animals that Escape the observation of our naked sight.
      